Title: To George Washington from Samuel Huntington, 22 April 1780
From: Huntington, Samuel
To: Washington, George


          
            sir,
            Philadelphia 22. April 1780
          
          Enclosed is an Act of Congress of the 21st Instant impowering your Excellency when properly applied to for that Purpose, to authorize an Agent or Commissary of Prisoners appointed by the Enemy to reside in these United States; and with Powers similar to those granted to a like Officer on behalf of the United States and allowed by the Enemy to be exercised within their Lines.
          The Extract of a Letter from Genl Lincoln contains the latest Intelligence I have received from Charles Town. I have the honor to be with great respect—your Excelly’s hbble servt
          
            Sam. Huntington President
          
        